DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 4, the prior art does not teach or suggest the combination of wherein, inter alia, a method of controlling an electrically heatable aerosol-generating device configured to receive an aerosol generating substrate, the device comprising a rechargeable power supply and at least one electrical heating element, the method comprising: providing power to the at least one electrical heating element when the ambient temperature adjacent to the device is within a predetermined temperature range, preventing power being supplied to the at least one electrical heating element when the ambient temperature device is below a lower end of the pre-determined temperature range. 
Regarding claim 5, the prior art does not teach or suggest the combination of wherein, inter alia, an electrically heatable aerosol-generating device configured to receive an aerosol-generating substrate comprising: a controller configure to control a supply of power from the rechargeable power supply to the heating element in dependence on the ambient temperature adjacent device, supply power to the heating element when the ambient temperature adjacent the device is within a predetermined temperature range, and prevent power being supplied to the heating element when the ambient temperature device is below a lower end of the pre-determined temperature range. 
Regarding claims 6 and 7, the claims are dependent upon claim 5 and are therefore allowable.
Regarding claim 8, 
Regarding claim 9, the prior art does not teach or suggest the combination of wherein, inter alia, a controller for an electrically heatable aerosol-generating device comprising a heating element and a rechargeable power supply configured to power the heating element, wherein the controller is configured to control a supply of power from the rechargeable power supply to the heating element in dependence on an ambient temperature adjacent the device, and to prevent power being supplied to the heating element when the ambient temperature adjacent the device is below a pre-determined lower temperature threshold.
Regarding claims 10 – 19, the claims are dependent upon claim 9 and are therefore allowable.
Regarding claim 20, the prior art does not teach or suggest the combination of wherein inter alia, a method of controlling an electrically heatable aerosol-generating device, the method comprising: providing power to a heating element from a rechargeable power supply in dependence on an ambient temperature adjacent the device; and preventing power being supplied to the heating element when the ambient temperature adjacent the device is below a pre-determined lower temperature threshold.
Regarding claims 21 - 23, claims are dependent upon claim 20 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Applicant’s arguments, see Arguments/Remarks, filed 03/16/2021, with respect to claims 4 - 23 have been fully considered and are persuasive.  The rejection of claims 4 - 23 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859